Citation Nr: 9909109	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-32 577A	)	DATE
	)
	)


THE ISSUE

Whether a June 1988 decision of the Board of Veterans' 
Appeals denying entitlement to a total disability rating 
based on individual unemployability involved clear and 
unmistakable error.  


REPRESENTATION

Moving Party Represented by: Kenneth M. Carpenter, Attorney 
at Law 


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1974 to November 1982.

2.  On May 18, 1998, a motion for revision of a June 1, 1988 
Board decision that denied entitlement to a total disability 
rating based on individual unemployability based on clear and 
mistakable error (CUE) was filed.

3.  In October 1998, the Acting Board Chairman ordered 
reconsideration of the June 1, 1988 Board decision by an 
expanded panel.


CONCLUSION OF LAW

In the absence of a question or controversy, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on CUE.  38 U.S.C.A. § 7111 
(West Supp. 1998); Rule of Practice 1400, 64 Fed. Reg. 2139 
(1999) (to be codified at 38 C.F.R. § 20.1400).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court"), and decisions on issues which have subsequently 
been decided by the Court.  Rule of Practice 1400, 64 Fed. 
Reg. 2139 (1999) (to be codified at 38 C.F.R. § 20.1400).

The Board has ordered reconsideration of the June 1988 Board 
decision that was challenged on the basis of CUE in the joint 
motion of the parties to vacate and remand an August 22, 1997 
Board decision filed with the Court in May 1998.  See  
[citation redacted].  At the 
time, final regulations implementing a recent change in the 
law that authorized review of Board decisions of the basis of 
CUE had not, as yet, been issued.  The argument therein 
regarding CUE is construed as a motion for such consideration 
under the recently issued final regulations.  As the Board 
has granted reconsideration of the June 1, 1988 Board 
decision in accordance with 38 U.S.C.A. §§ 7103, 7104; 38 
C.F.R. §§ 20.1000, 20.1001 there is no longer a question or 
controversy regarding the June 1, 1988 Board decision for the 
Board to review on the basis of CUE under the recently issued 
final regulations.  Accordingly, the Board does not have 
jurisdiction to adjudicate the merits of the motion and it is 
dismissed without prejudice.


ORDER

The motion is dismissed.




		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

